United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted November 2, 2020*
                               Decided November 4, 2020

                                         Before

                      FRANK H. EASTERBROOK, Circuit Judge

                      MICHAEL S. KANNE, Circuit Judge

                      DIANE P. WOOD, Circuit Judge


No. 20-1452

KHALED SHABANI,                                     Appeal from the United States District
    Plaintiff-Appellant,                            Court for the Western District of Wisconsin.

      v.                                            No. 19-cv-65-bbc

CITY OF MADISON, et al.,                            Barbara B. Crabb,
      Defendants-Appellees.                         Judge.


                                       ORDER

       This is one of several lawsuits that Khaled Shabani brought against the City of
Madison and its police officers. He asserts that, on various occasions, officers falsely
arrested him, failed to intervene to prevent an officer’s use of excessive force against
him, and retaliated against him for his prior suits. The district court entered summary
judgment for the defendants, concluding that his false-arrest claim was barred by the
doctrine of claim preclusion and unsupported by any evidence, and that his remaining
claims also lacked evidentiary support. He filed a notice of appeal, but later moved to

      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-1452                                                                            Page 2

reopen the case so that he could submit evidence. The district court noted that Shabani
neither substantiated his motion nor specified the relief he sought, so it denied the
motion.

       Construing Shabani’s appellate brief liberally, see Anderson v. Hardman, 241 F.3d
544, 545 (7th Cir. 2001), we discern only one argument: that the district court’s allegedly
erroneous denial of his motion to reopen prevented him from introducing evidence to
defeat summary judgment. But we lack jurisdiction to review this denial because
Shabani filed his motion to reopen after filing his notice of appeal. His failure to file a
separate notice of appeal from that decision means that we cannot review it. See Sosebee
v. Astrue, 494 F.3d 583, 590 (7th Cir. 2007).

       Otherwise, Shabani’s brief fails to develop any basis for disturbing the district
court’s judgment. He does not specify any errors in the court’s decision, nor does he
engage the court’s rationale for ruling against him. As we have explained, “a brief must
contain an argument consisting of more than a generalized assertion of error, with
citations to supporting authority.” Anderson, 241 F.3d at 545, see also Fed. R.
App. P. 28(a)(8)(A).

        This appeal is frivolous. And it is just one among many frivolous suits that
Shabani has filed in the past few years. He lost a suit in 2016 against the Madison Police
Department and did not appeal. He filed two suits this year that were promptly
dismissed by the district judge as frivolous, and in each the judge certified that an
appeal also would be frivolous. Shabani appealed anyway, but this court agreed with
the judge in each of those cases and denied his motions to proceed in forma pauperis.
Meanwhile Shabani has filed and lost at least eight similar suits in state court. It is thus
evident that he is abusing the privilege of litigating in forma pauperis. We now order that
in all of his future civil suits—in district courts of this circuit, as well as in the court of
appeals—he prepay the filing fees in full. In other words, his entitlement to litigate in
forma pauperis is revoked because of his persistent misuse of that option.
                                                                                     DISMISSED